DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claim Objections
	The prior claim objections are withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10, 14 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to the embodiment depicted in Figs. 5-6 and is currently amended to recite “…wherein the workpiece support is wider than an opening defined by the frame cover element…”.  Thus, the workpiece support must be interpreted as including shield ring 50 since the electrostatic chuck 55 is smaller than the opening in frame cover 51. Then the limitations of claim 3 cannot be met since according to claim 1, the workpiece support must be (at least) 50, but then there is no additional shield ring disclosed that would be disposed around the workpiece support, including 50, according to claim 1.  Therefore, claim 3 recites new matter. Claim 14 similarly has issues with “…the workpiece support is an electrostatic chuck…”.  The electrostatic chuck is 55.  However, electrostatic chuck 55 is not wider than an opening in the frame cover element 51. In order to meet the limitations of claim 1, the workpiece support must be the combination of the electrostatic chuck 55 and the shield ring 50.  The workpiece support is not simply the electrostatic chuck as this would be inconsistent with the requirements of claim 1.  Regarding claim 14, Applicant should recite “…the workpiece support includes an electrostatic chuck.” 
Claim 10 recites “…at least one clamp which applies a clamping force to the frame cover element…”. According to the specification and figures, the claimed “at least one clamp” must be the heat shield 52 over and in contact with the frame cover element 51 according to claim 1. There are no additional clamps shown or disclosed that can meet the limitations of claim 10 in view of claim 1. It is suggested Applicant recite in claim 10 “…wherein the heat shield applies a clamping force…”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “…the heat shield is spaced apart from the frame cover element.”  According to claim 1 and Figs. 5-6, there are a plurality of contact points 61 between the heat shield 52 and the frame cover element 51. The claimed elements are apparently in contact with one another.  Applicant’s intent regarding “spaced apart from” is unclear since “spaced apart” implies not contacting. Applicant should further clarify the relationship between the heat shield and frame cover member.
Claim 16 recites “…in combination with a workpiece…”, however a workpiece was previously introduced in claim 1 making the number of workpieces unclear.

Allowable Subject Matter
Claims 1, 9, 12, 13, 15, 22, and 23 are allowed.
Claim 1 is allowable for at least the reasons of “a frame cover element configured to, in use, contact the frame member thereby clamping the carrier sheet against the workpiece support, wherein the workpiece support is wider than an opening defined by the frame cover element; a heat shield disposed over the frame cover element to thermally shield the frame cover element from the plasma, wherein the frame cover element is formed from a material with a higher thermal conductivity than that of the heat shield; and a plurality of contact points between the heat shield and the frame cover element, wherein the contact points are configured to minimize a thermal pathway between the heat shield and the frame cover element” as set forth in the claimed combination. The prior art does not teach or suggest an apparatus for plasma dicing according to claim 1, specifically with respect to the above limitations. Claims 9, 12, 13, 15, 22, and 23 depend from claim 1 and are allowable for at least these reasons. 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822